Citation Nr: 0738787	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  99-01 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for respiratory disorder, 
as a result of in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Rose, Counsel






INTRODUCTION

The veteran had active military service from November 1956 to 
November 1959.    

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that decision, the RO, in pertinent part, 
denied service connection for a respiratory disorder.  The 
veteran perfected a timely appeal.   

In May 2000, the Board initially denied this issue. The 
veteran then appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2000, the Court granted a Joint Motion For Remand And To Stay 
Proceedings, vacated the Board's May 2000 determination, and 
remanded the matter to the Board.

In August 2001, the Board remanded the veteran's service 
connection claim to the RO for further evidentiary 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  Following completion of the requested 
development and a continued denial of the veteran's claim, 
the RO, in June 2003, returned the veteran's case to the 
Board.  

In August 2003, the Board denied the issue of entitlement to 
service connection for a respiratory disorder characterized 
as chronic obstructive pulmonary disease (COPD), on a direct 
basis and as a result of in-service exposure to ionizing 
radiation.  In March 2005, the Court granted a Joint Motion 
For Remand and remanded the matter to the Board.  In August 
2005, the Board remanded this matter to the RO for compliance 
with the remand instructions from the March 2005 Joint Motion 
for Remand.  Development was completed by the RO and a 
supplemental statement of the case was issued in July 2007.  
This matter is again before the Board.  




FINDINGS OF FACT

1.  The evidence establishes that the veteran was exposed to 
an estimated dose of 3.0 rem ionizing radiation as a result 
of participation in Operations PLUMBBOB and HARDTACK I.  

2.  The weight of the medical evidence of record is against a 
finding that a respiratory disorder, including chronic 
obstructive pulmonary disease (COPD), was present during 
service or for many years thereafter, or that any such 
disorder is related to the veteran's period of service or 
exposure to ionizing radiation in service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
service and was not due to exposure to radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated September 2001 and May 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  

The veteran's service medical records are not on file and 
according to the record, were apparently destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  In a September 1997 letter, the RO notified 
the veteran of the fact that his service medical record had 
been destroyed and that in an attempt to reconstruct the 
service medical records, asked the veteran to provided 
specific information, including for instance data regarding 
his service dates, in-service medical treatment, and any 
pertinent medical care received soon after discharged.  In 
the following month, the veteran provided information 
concerning relevant in-service and post-service treatment 
that he had received.  

According to the Joint Motion for Remand dated in March 2005, 
the September 1997 letter did not appear to have informed the 
veteran of a more extensive list of the specific types of 
alternative or collateral sources of his service medical 
records.  See VA Manual 21-1, Part III, § 4.25(c) (February 
25, 2005).  As a result, the Board remanded this matter in 
August 2005 and requested that the RO provide the veteran 
with information of alternative or collateral sources of his 
service medical records in compliance with VA Manual 21-1, 
Part III, § 4.25(c) (February 25, 2005).  The RO issued such 
a letter to the veteran in May 2007.  No response was 
received.  As such, the Board finds that the duty to notify 
has been met.  38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The RO also obtained the 
veteran's entire personnel record, received in June 2007.  
The duties to notify and assist have been met.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).   Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that includes the 
difficult burden of tracing causation to a condition or event 
during service."  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation prior 
to March 26, 2002 are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service- 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia 
(manifest at any time after exposure), thyroid cancer, breast 
cancer, lung cancer, bone cancer (manifest within 30 years 
after exposure), liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary cancer, multiple myeloma, posterior 
subcapsular cataracts (manifest 6 months or more after 
exposure), non-malignant thyroid nodular disease, ovarian 
cancer and parathyroid adenoma.  38 C.F.R. § 3.311(b) 
(emphasis added).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as 
not" that the disease resulted from in-service radiation 
exposure or whether, under § 3.311(c)(1)(ii), there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.

In this case, the record reflects that the veteran served on 
active duty from November 1956 to November 1959.  Evidence 
provided by the Department of Defense confirms that the 
veteran was a participant in atmospheric nuclear testing 
during service.  He was present at Operation PLUMBOBB, a U.S. 
nuclear test series conducted at the Nevada Test Site during 
1957, and Operation HARDTACK I, a U.S. nuclear test series 
conducted at the Pacific Providing Ground during 1958.  The 
Department of Defense confirmed that the veteran was exposed 
to an estimated dose of 3.0 rem ionizing radiation as a 
result of this participation.  

Upon review, the veteran's COPD is not among the diseases for 
which service connection may be granted on a presumptive 
basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Further, it is not among the recognized radiogenic diseases, 
which if present, warrant claims development under 38 C.F.R. 
§ 3.311.  The veteran has also not submitted medical evidence 
suggesting that his COPD is a radiogenic disease, i.e., a 
disease that may be induced by ionizing radiation, or that 
the condition is otherwise related to service, thereby 
requiring VA to refer the claim to the Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  Service connection on a presumptive basis 
is not warranted.  The remaining issue is whether the 
veteran's COPD is directly related to service.  

A respiratory disorder, to include COPD, was not noted in the 
available records from the veteran's service, or for many 
years following his separation from service in 1959.  Copies 
of private medical treatment records dated from 1984 to 2000 
were obtained.  These records are difficult to read. An April 
1999 entry does contain the diagnosis "emphysema."  A July 
2000 record seems to indicate that the veteran requested a 
medical opinion about his lung disorder and its relationship 
to exposure to "Atomic Energy."  However, there is no 
opinion in these records linking the veteran's COPD to 
radiation exposure.  VA medical treatment records dated in 
1985 and 1986 confirm the diagnosis of COPD.

In November 1993 a VA examination of the veteran was 
conducted.  He reported a history of a "spot or spots on 
lungs" by chest x-ray in approximately 1981, with a history 
of exposure to radiation in 1957 and 1958.  Chest x- rays 
revealed bilateral interstitial fibrosi present at the 3rd 
tip of the apex of the left lung.  The impression of the 
examining radiologist was COPD.  Pulmonary function tests 
were also conducted and the results were suggestive of mild 
obstructive lung disease.  The diagnoses included mild COPD; 
and "history of radiation exposure, without any current 
symptomatology."

In July 2002 the most recent VA examination of the veteran 
was conducted.  The examining physician reviewed all of the 
evidence of record and specifically noted that the veteran 
was exposed to ionizing radiation during active service.  The 
veteran reported a history of smoking since he was seventeen 
years old.  The veteran also reported having dyspnea on 
walking fifty feet and anorexia resulting in a recent loss of 
10 pounds of weight.  X-ray examination of the veteran's 
chest was conducted and revealed chronic appearing fibrotic 
changes of the right apex.  Pulmonary function testing 
revealed moderate obstructive respiratory defect.  The 
diagnosis was COPD.  The examining physician's medical 
opinion was that the veteran's COPD was likely caused by the 
veteran's smoking and not likely caused by radiation exposure 
during service.  The physician discussed scientific evidence 
in support of his opinion, specifically findings Impairment 
Rating and Disability Evaluation.  Robert D. Rondinelli & 
Richard T. Katz, Impairment Rating and Disability Evaluation 
(W. B. Saunders  2000).  Listed in the book were conditions 
associated with ionizing radiation.  COPD was not one of the 
conditions associated with ionizing radiation.  

Upon review, the absence of pertinent findings in service and 
absence of medical records relating to a respiratory disorder 
for more than 20 years after service weighs heavily against 
the claim.  Further, a VA physician opined that the veteran's 
COPD is most likely caused by smoking.  Exposure to ionizing 
radiation was not found to be a cause of his COPD.  The Board 
finds this expert opinion to be probative evidence as it was 
based upon examination of the veteran, a review of the 
record, including exposure to ionizing radiation, and 
included rationale in support of the findings.  No medical 
evidence of record contradicts the above findings.  

When the case was last before the Court, the veteran's 
representative argued that the dose estimate used by the 
physician did not take into account the May 2003 report from 
the National Review Counsel, entitled "A Review of the Dose 
Reconstruction Program of the Defense Threat Reduction 
Agency."  The Committee's findings indicated higher dose 
estimates than previously believed and, according to the 
veteran's representative, such a revised estimate may be of 
benefit to the veteran.  Subsequently, a Joint Motion for 
Remand was filed by the representative and the Department and 
made no mention of this.  In this case, exposure to radiation 
is conceded; however, exposure to ionization radiation was 
found by the July 2002 VA expert opinion to not be implicated 
as a causal factor in the onset of COPD.  There was no 
suggestion in the expert opinion that dosage levels factored 
into the etiological analysis.  Therefore, the degree of 
exposure is not material.  The veteran and representative 
have provided no medical evidence suggesting a connection 
between COPD and possible higher levels of exposure to 
ionizing radiation than that which is already demonstrated in 
this case.  

The Board has considered the statements of the veteran to the 
effect that his respiratory disorder is due to exposure to 
ionizing radiation.  However, the veteran's lay testimony 
alone, even if were not contradicted by the medical evidence 
of record, is not competent evidence to support a finding on 
a medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
The veteran, as a layperson, is competent to state his 
symptoms, but is not competent to provide diagnosis or 
etiology opinion.  

As noted above, the service medical records are no longer 
available.  In cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Here, the veteran has not asserted that he had respiratory 
problems in service. Service personnel records do not reveal 
treatment or complaints of respiratory problems in service.  
The medical evidence does not show treatment for respiratory 
problems until two decades following separation from service 
and the competent medical evidence does not relate the 
veteran's respiratory disorder to service, including exposure 
to ionizing radiation.  

Based upon the above, the Board finds that the preponderance 
of the evidence is against a finding that a respiratory 
disorder, including COPD, was incurred in or aggravated by 
service, or was due to exposure to radiation in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2007).  
Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

service connection for respiratory disorder, as a result of 
in-service exposure to ionizing radiation, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


